LOCORR INVESTMENT TRUST FIFTH AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FIFTH AMENDMENT dated as of April 1, 2014, to the Distribution Agreement, dated as of February 14, 2011, as amended December 2, 2011, April 11, 2013, May 10, 2013and November 18, 2013 (the "Agreement"), is entered into by and between LOCORR INVESTMENT TRUST, an Ohio business trust, (the "Trust") and QUASAR DISTRIBUTORS, LLC, (the “Distributor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the Trust and the Distributor desire to amend the Agreement to add a fund; and WHEREAS, Section 11 (B.) of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is hereby superseded and replaced with Amended Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. LOCORR INVESTMENT TRUST QUASAR DISTRIBUTORS, LLC By: /s/Jon C. Essen By: /s/ James R. Schoenike Printed Name: Jon C. Essen Printed Name: James R. Schoenike Title: COO Title: President 4/2014 1 Amended Exhibit A to the Distribution Agreement Separate Series of LoCorr Investment Trust Name of Series LoCorr Managed Futures Strategy Fund LoCorr Long/Short Commodities Strategy Fund LoCorr Long/Short Equity Fund LoCorr Spectrum Income Fund LoCorr Market Trend Fund 4/2014 2
